DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Summary
This Office Action is in response to the claims filed on November 1, 2019.
Claims 1-20 have been presented for examination.
Claims 1-20 are currently rejected.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on November 15, 2019 and April 23, 2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-10, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sahin et al. (U.S. Patent Application Publication No. 2020/0393256) in view of Goldman et al. (U.S. Patent Application Publication No. 2019/0354114).

Regarding claim 1, Sahin teaches a computer-implemented method comprising:
determining, for a geographic area, a provider efficiency parameter associated with a dynamic transportation matching system;
Sahin [0015] discloses “Based at least in part on the real-time or current demand data and/or the supply flow schedule of each corridor, the computing system can match or assign the available and unassigned HCVs with HCV corridors, and subsequently, individual HCVs can travel to a start location of the matching corridor at an indicated time or time range.”
Sahin [0040] discloses “…the optimization engine 240 can select a pick-up location based on transport supply and demand parameters, such as other transport requests within the corridor and a weighted cost for deviating the HCV 294 from its current route…
receiving, from transportation provider devices within the geographic area, a request to switch from an offline mode to an online mode for the dynamic transportation matching system; and 
Sahin [0009] discloses “…the driver of an HCV can input an available or on-duty state on a transport service application that communicates with the computing system.”
Sahin does not expressly teach:
based on the provider efficiency parameter associated with the geographic area, preventing one or more of the transportation provider devices from switching to the online mode within the geographic area.
Goldman teaches:
based on the provider efficiency parameter associated with the geographic area, preventing one or more of the transportation provider devices from switching to the online mode within the geographic area.
Goldman [0026] discloses “The data associated with a geographic area can be indicative of, for example, the past, present, and/or future (e.g., known and/or predicted): demand for vehicle services associated with the geographic area…”
Goldman [0034] discloses “The autonomous vehicle and/or a vehicle provider computing system can communicate data to the operations computing system, requesting that the first autonomous vehicle be re-positioned [with respect to a geographic area] while it is offline, so that it has a better opportunity to obtain vehicle service assignments when it goes online.”
The Examiner notes that requesting the vehicle to re-position while it is offline thereby prevents it from switching online immediately.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wait instruction disclosed in Sahin to incorporate preventing the transportation provider device from switching to online mode, as taught by Goldman, to achieve vehicle re-positioning in a more efficient manner (Goldman [0045]).

Regarding claim 2, Sahin in combination with Goldman teaches the computer-implemented method of claim 1, Sahin further comprising:
activating, based on the provider efficiency parameter, an online mode control condition for the geographic area.
Sahin [0015] discloses “At any given time, the real-time demand conditions within the HCV corridors can cause the computing system to route HCVs into and out of any particular road segment of any particular HCV corridor. Furthermore, at any given time, each HCV corridor can be associated with one or more demand thresholds or supply/demand ratio thresholds that can determine whether or not to route upcoming HCVs into, out of, or between corridors.”

Regarding claim 3, Sahin in combination with Goldman teaches the computer-implemented method of claim 1, Sahin further comprising: 
determining a priority for the transportation provider devices; and
Sahin [0052] discloses “In addition, the live gatekeeper 262 can generally determine whether HCV transport demand within the corridor exceeds the current supply of available seats of the HCVs within the corridor, and/or if any localized demand from requesting users 297 within the corridor is being deprioritized for increased demand elsewhere in the corridor (e.g., adjacent to that pocket of localized demand such that an upcoming HCV is routed to the increased demand instead).”
preventing the one or more transportation provider devices from switching to the online mode based on the priority of the transportation provider devices.
Sahin [0050] discloses “In oversupplied scenarios where more HCVs 294 are currently online than needed (e.g., as determined by the current supply flow schedules established by the offline scheduler 264), the live gatekeeper 262 can transmit wait instructions to the HCVs 294 to queue the HCV 294 prior to entering the corridor.”
Sahlin [0071] discloses “The executable instructions stored in the memory 620 can also include scheduling instructions 622 and gatekeeping instructions 626, which the processor 610 can execute to establish a supply flow schedule and/or start interval for each corridor using historical utilization data, and respond to real-time conditions (e.g., drivers coming online and demand conditions) to perform the gatekeeping operations described herein.”
The Examiner notes that “gatekeeping,” by definition, means the activity of controlling, usually limiting, general access. Therefore, gatekeeping may be used to limit (i.e., prevent) entrance of drivers coming online.

Regarding claim 7, Sahin in combination with Goldman teaches the computer-implemented method of claim 1, Sahin further comprising:
providing, for display by at least one of the transportation provider devices, a map interface comprising indications of online mode restrictions across different geographic areas.
Sahin [0046] discloses “…if an HCV is early to the start zone, the live gatekeeper 262 can request, via the driver application 291, that the HCV 294 hold or wait prior to entering the start zone of the corridor. At the desired start time, the live gatekeeper 262 can transmit a message, or content can be displayed via the driver app 291, indicating that the driver may proceed.”
Sahin [0057] discloses “The processor 340 can generate user interface features (e.g., map, request status, etc.) using content data received from the network computing system 390 over the network(s) 380.”

Regarding claim 8, Sahin teaches a dynamic transportation matching system comprising:
one or more memory devices; and
Sahin [0023] discloses “Memory, processing, and network resources may all be used in connection with the establishment, use, or performance of any example described herein.”
one or more computing devices configured to: determine, for a geographic area, a provider efficiency parameter associated with a dynamic transportation matching system;
Sahin [0015] discloses “Based at least in part on the real-time or current demand data and/or the supply flow schedule of each corridor, the computing system can match or assign the available and unassigned HCVs with HCV corridors, and subsequently, individual HCVs can travel to a start location of the matching corridor at an indicated time or time range.”
Sahin [0040] discloses “…the optimization engine 240 can select a pick-up location based on transport supply and demand parameters, such as other transport requests within the corridor and a weighted cost for deviating the HCV 294 from its current route…
receive, from transportation provider devices within the geographic area, a request to switch from an offline mode to an online mode for the dynamic transportation matching system; and 
Sahin [0009] discloses “…the driver of an HCV can input an available or on-duty state on a transport service application that communicates with the computing system.”
Sahin does not expressly teach:
based on the provider efficiency parameter associated with the geographic area, prevent one or more of the transportation provider devices from switching to the online mode within the geographic area.
Goldman teaches:
based on the provider efficiency parameter associated with the geographic area, prevent one or more of the transportation provider devices from switching to the online mode within the geographic area.
Goldman [0026] discloses “The data associated with a geographic area can be indicative of, for example, the past, present, and/or future (e.g., known and/or predicted): demand for vehicle services associated with the geographic area…”
Goldman [0034] discloses “The autonomous vehicle and/or a vehicle provider computing system can communicate data to the operations computing system, requesting that the first autonomous vehicle be re-positioned [with respect to a geographic area] while it is offline, so that it has a better opportunity to obtain vehicle service assignments when it goes online.”
The Examiner notes that requesting the vehicle to re-position while it is offline thereby prevents it from switching online immediately.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wait instruction disclosed in Sahin to incorporate preventing the transportation provider device from switching to online mode, as taught by Goldman, to achieve vehicle re-positioning in a more efficient manner (Goldman [0045]).

Regarding claim 9, Sahin in combination with Goldman teaches the dynamic transportation matching system of claim 8, wherein Sahin further teaches:
the one or more computing devices are further configured to activate, based on the provider efficiency parameter, an online mode control condition for the geographic area.
Sahin [0015] discloses “At any given time, the real-time demand conditions within the HCV corridors can cause the computing system to route HCVs into and out of any particular road segment of any particular HCV corridor. Furthermore, at any given time, each HCV corridor can be associated with one or more demand thresholds or supply/demand ratio thresholds that can determine whether or not to route upcoming HCVs into, out of, or between corridors.”

Regarding claim 10, Sahin in combination with Goldman teaches the dynamic transportation matching system of claim 8, wherein Sahin further teaches:
the one or more computing devices are further configured to: determine a priority for the transportation provider devices; and
Sahin [0052] discloses “In addition, the live gatekeeper 262 can generally determine whether HCV transport demand within the corridor exceeds the current supply of available seats of the HCVs within the corridor, and/or if any localized demand from requesting users 297 within the corridor is being deprioritized for increased demand elsewhere in the corridor (e.g., adjacent to that pocket of localized demand such that an upcoming HCV is routed to the increased demand instead).”
prevent the one or more transportation provider devices from switching to the online mode
Sahin [0050] discloses “In oversupplied scenarios where more HCVs 294 are currently online than needed (e.g., as determined by the current supply flow schedules established by the offline scheduler 264), the live gatekeeper 262 can transmit wait instructions to the HCVs 294 to queue the HCV 294 prior to entering the corridor.”
Sahlin [0071] discloses “The executable instructions stored in the memory 620 can also include scheduling instructions 622 and gatekeeping instructions 626, which the processor 610 can execute to establish a supply flow schedule and/or start interval for each corridor using historical utilization data, and respond to real-time conditions (e.g., drivers coming online and demand conditions) to perform the gatekeeping operations described herein.”
The Examiner notes that “gatekeeping,” by definition, means the activity of controlling, usually limiting, general access. Therefore, gatekeeping may be used to limit (i.e., prevent) entrance of drivers coming online.

Regarding claim 14, Sahin in combination with Goldman teaches the dynamic transportation matching system of claim 8, wherein Sahin further teaches:
the one or more computing devices are further configured to provide, for display by at least one of the transportation provider devices, a map interface comprising indications of online mode restrictions across different geographic areas.
Sahin [0046] discloses “…if an HCV is early to the start zone, the live gatekeeper 262 can request, via the driver application 291, that the HCV 294 hold or wait prior to entering the start zone of the corridor. At the desired start time, the live gatekeeper 262 can transmit a message, or content can be displayed via the driver app 291, indicating that the driver may proceed.”
Sahin [0057] discloses “The processor 340 can generate user interface features (e.g., map, request status, etc.) using content data received from the network computing system 390 over the network(s) 380.”

Regarding claim 15, Sahin teaches a non-transitory computer-readable medium comprising instructions that, when executed by at least one processor, cause a computing system to:
determine, for a geographic area, a provider efficiency parameter associated with a dynamic transportation matching system;
Sahin [0015] discloses “Based at least in part on the real-time or current demand data and/or the supply flow schedule of each corridor, the computing system can match or assign the available and unassigned HCVs with HCV corridors, and subsequently, individual HCVs can travel to a start location of the matching corridor at an indicated time or time range.”
Sahin [0040] discloses “…the optimization engine 240 can select a pick-up location based on transport supply and demand parameters, such as other transport requests within the corridor and a weighted cost for deviating the HCV 294 from its current route…
receive, from transportation provider devices within the geographic area, a request to switch from an offline mode to an online mode for the dynamic transportation matching system; and 
Sahin [0009] discloses “…the driver of an HCV can input an available or on-duty state on a transport service application that communicates with the computing system.”
Sahin does not expressly teach:
based on the provider efficiency parameter associated with the geographic area, preventing one or more of the transportation provider devices from switching to the online mode within the geographic area.
Goldman teaches:
based on the provider efficiency parameter associated with the geographic area, preventing one or more of the transportation provider devices from switching to the online mode within the geographic area.
Goldman [0026] discloses “The data associated with a geographic area can be indicative of, for example, the past, present, and/or future (e.g., known and/or predicted): demand for vehicle services associated with the geographic area…”
Goldman [0034] discloses “The autonomous vehicle and/or a vehicle provider computing system can communicate data to the operations computing system, requesting that the first autonomous vehicle be re-positioned [with respect to a geographic area] while it is offline, so that it has a better opportunity to obtain vehicle service assignments when it goes online.”
The Examiner notes that requesting the vehicle to re-position while it is offline thereby prevents it from switching online immediately.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wait instruction disclosed in Sahin to incorporate preventing the transportation provider device from switching to online mode, as taught by Goldman, to achieve vehicle re-positioning in a more efficient manner (Goldman [0045]).

Regarding claim 16, Sahin in combination with Goldman teaches the non-transitory computer-readable medium of claim 15, Sahin further comprising instructions, that when executed by the at least one processor, cause the computer system to:
activate, based on the provider efficiency parameter, an online mode control condition for the geographic area.
Sahin [0015] discloses “At any given time, the real-time demand conditions within the HCV corridors can cause the computing system to route HCVs into and out of any particular road segment of any particular HCV corridor. Furthermore, at any given time, each HCV corridor can be associated with one or more demand thresholds or supply/demand ratio thresholds that can determine whether or not to route upcoming HCVs into, out of, or between corridors.”

Regarding claim 17, Sahin in combination with Goldman teaches the non-transitory computer-readable medium of claim 15, Sahin further comprising instructions, that when executed by the at least one processor, cause the computer system to:
determine a priority for the transportation provider devices; and
Sahin [0052] discloses “In addition, the live gatekeeper 262 can generally determine whether HCV transport demand within the corridor exceeds the current supply of available seats of the HCVs within the corridor, and/or if any localized demand from requesting users 297 within the corridor is being deprioritized for increased demand elsewhere in the corridor (e.g., adjacent to that pocket of localized demand such that an upcoming HCV is routed to the increased demand instead).”
prevent the one or more transportation provider devices from switching to the online mode
Sahin [0050] discloses “In oversupplied scenarios where more HCVs 294 are currently online than needed (e.g., as determined by the current supply flow schedules established by the offline scheduler 264), the live gatekeeper 262 can transmit wait instructions to the HCVs 294 to queue the HCV 294 prior to entering the corridor.”
Sahlin [0071] discloses “The executable instructions stored in the memory 620 can also include scheduling instructions 622 and gatekeeping instructions 626, which the processor 610 can execute to establish a supply flow schedule and/or start interval for each corridor using historical utilization data, and respond to real-time conditions (e.g., drivers coming online and demand conditions) to perform the gatekeeping operations described herein.”
The Examiner notes that “gatekeeping,” by definition, means the activity of controlling, usually limiting, general access. Therefore, gatekeeping may be used to limit (i.e., prevent) entrance of drivers coming online.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sahin et al. in view of Goldman et al., further in view of Quitoriano et al. (U.S. Patent Application Publication No. 2019/0164432).

Regarding claim 4, Sahin in combination with Goldman does not explicitly teach the computer-implemented method of claim 3, wherein:
the priority is based on historical data associated with the transportation provider devices. 
However, Quitoriano teaches:
the priority is based on historical data associated with the transportation provider devices. 

Quitoriano [0036] disclose “Based on the historical and/or real-time data, the partitioned areas can be scored and/or ranked, or otherwise classified as oversupplied or undersupplied with regards to available service providers.”
Quitoriano [0038] discloses “For example, the supply provisioning service 140 can generate movement recommendations to service providers in oversupplied areas that encourage those service providers to relocate to undersupplied areas in order to balance the supply and demand within the transport service region.”
The Examiner notes that relocating service providers from oversupplied areas to undersupplied areas indicates prioritizing undersupplied areas.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the priority disclosed in Sahin to explicitly incorporate historical data, as taught in Quitoriano, “in order to provide more accurate recommendations that benefit both service providers and users” (Quitoriano [0013]).

Regarding claim 11, Sahin in combination with Goldman does not explicitly teach the dynamic transportation matching system of claim 10, wherein:
the priority is based on historical data associated with the transportation provider devices.
However, Quitoriano teaches:
the priority is based on historical data associated with the transportation provider devices. 
Quitoriano [0036] disclose “Based on the historical and/or real-time data, the partitioned areas can be scored and/or ranked, or otherwise classified as oversupplied or undersupplied with regards to available service providers.”
Quitoriano [0038] discloses “For example, the supply provisioning service 140 can generate movement recommendations to service providers in oversupplied areas that encourage those service providers to relocate to undersupplied areas in order to balance the supply and demand within the transport service region.”
The Examiner notes that relocating service providers from oversupplied areas to undersupplied areas indicates prioritizing undersupplied areas.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the priority disclosed in Sahin to explicitly incorporate historical data, as taught in Quitoriano, “in order to provide more accurate recommendations that benefit both service providers and users” (Quitoriano [0013]).

Regarding claim 18, Sahin in combination with Goldman does not explicitly teach the non-transitory computer-readable medium of claim 17, wherein:
the priority is based on historical data associated with the transportation provider devices.
However, Quitoriano teaches:
the priority is based on historical data associated with the transportation provider devices. 
Quitoriano [0036] disclose “Based on the historical and/or real-time data, the partitioned areas can be scored and/or ranked, or otherwise classified as oversupplied or undersupplied with regards to available service providers.”
Quitoriano [0038] discloses “For example, the supply provisioning service 140 can generate movement recommendations to service providers in oversupplied areas that encourage those service providers to relocate to undersupplied areas in order to balance the supply and demand within the transport service region.”
The Examiner notes that relocating service providers from oversupplied areas to undersupplied areas indicates prioritizing undersupplied areas.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the priority disclosed in Sahin to explicitly incorporate historical data, as taught in Quitoriano, “in order to provide more accurate recommendations that benefit both service providers and users” (Quitoriano [0013]).

Claims 5-6, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sahin et al. in view of Goldman et al. and Quitoriano et al., further in view of Okamoto et al. (U.S. Patent Application Publication No. 2015/0249651).

Regarding claim 5, Sahin in combination with Goldman does not explicitly teach the computer-implemented method of claim 1, further comprising:
providing, to the one or more transportation provider devices, a notification that online mode is restricted for the geographic area.
However, Okamoto teaches:
providing, to the one or more transportation provider devices, a notification that online mode is restricted for the geographic area.
Okamoto [0048] discloses “…the access restrictions specify geo-blocking rules that allow or block user access to content based on the user's location.”
Okamoto [0063] discloses “If the user 605 does not satisfy one or more of the access restrictions, the first network server 610 denies (at 657) the user 605 access to the requested content. In some such cases, the first network server 610 may provide an error message to the user 605, provide alternate content, or require the user 605 to perform a secondary authentication.”
The Examiner notes that the access restrictions may include geo-blocking rules, as disclosed in Okamoto [0048] and [0063].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sahin and Goldman to incorporate notifying that the online mode is restricted for a geographic area, as taught in Okamoto, “in order to improve content delivery performance to users that are more proximally located” (Okamoto [0011]).

Regarding claim 6, Sahin in combination with Goldman and Okamoto teaches the computer-implemented method of claim 5, wherein Goldman further teaches:
the notification comprises a selectable option to request notice when the online mode is available for the geographic area.
Goldman [0005] discloses “The operations include determining that the autonomous vehicle is to go online with the service entity within the geographic area based at least in part on the data associated with the autonomous vehicle and the data associated with the geographic area. The operations include communicating data indicative of an activation assignment associated with the autonomous vehicle.”
Goldman [0100] discloses “In some implementations, the operations computing system 300 can select a geographic area for an autonomous vehicle based on whether (or not) autonomous vehicles can operate in the area.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the message disclosed in Sahin to incorporate a selectable option to request notice that an online mode is available for a geographic area, as taught by Goldman, “in order to reduce the potential for such resource waste” (Goldman [0019]).

Regarding claim 12, Sahin in combination with Goldman does not explicitly teach the dynamic transportation matching system of claim 8, wherein:
the one or more computing devices are further configured to provide, to the one or more transportation provider devices, a notification that online mode is restricted for the geographic area.
However, Okamoto teaches:
the one or more computing devices are further configured to provide, to the one or more transportation provider devices, a notification that online mode is restricted for the geographic area.
Okamoto [0048] discloses “…the access restrictions specify geo-blocking rules that allow or block user access to content based on the user's location.”
Okamoto [0063] discloses “If the user 605 does not satisfy one or more of the access restrictions, the first network server 610 denies (at 657) the user 605 access to the requested content. In some such cases, the first network server 610 may provide an error message to the user 605, provide alternate content, or require the user 605 to perform a secondary authentication.”
The Examiner notes that the access restrictions may include geo-blocking rules, as disclosed in Okamoto [0048] and [0063].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sahin and Goldman to incorporate notifying that the online mode is restricted for a geographic area, as taught in Okamoto, “in order to improve content delivery performance to users that are more proximally located” (Okamoto [0011]).

Regarding claim 13, Sahin in combination with Goldman and Okamoto teaches the dynamic transportation matching system of claim 12, wherein Goldman further teaches:
the notification comprises a selectable option to request notice when the online mode is available for the geographic area.
Goldman [0005] discloses “The operations include determining that the autonomous vehicle is to go online with the service entity within the geographic area based at least in part on the data associated with the autonomous vehicle and the data associated with the geographic area. The operations include communicating data indicative of an activation assignment associated with the autonomous vehicle.”
Goldman [0100] discloses “In some implementations, the operations computing system 300 can select a geographic area for an autonomous vehicle based on whether (or not) autonomous vehicles can operate in the area.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the message disclosed in Sahin to incorporate a selectable option to request notice that an online mode is available for a geographic area, as taught by Goldman, “in order to reduce the potential for such resource waste” (Goldman [0019]).

Regarding claim 19, Sahin in combination with Goldman does not explicitly teach the non-transitory computer-readable medium of claim 15, further comprising instructions, that when executed by the at least one processor, cause the computer system to:
provide, to the one or more transportation provider devices, a notification that online mode is restricted for the geographic area.
However, Okamoto teaches:
provide, to the one or more transportation provider devices, a notification that online mode is restricted for the geographic area.
Okamoto [0048] discloses “…the access restrictions specify geo-blocking rules that allow or block user access to content based on the user's location.”
Okamoto [0063] discloses “If the user 605 does not satisfy one or more of the access restrictions, the first network server 610 denies (at 657) the user 605 access to the requested content. In some such cases, the first network server 610 may provide an error message to the user 605, provide alternate content, or require the user 605 to perform a secondary authentication.”
The Examiner notes that the access restrictions may include geo-blocking rules, as disclosed in Okamoto [0048] and [0063].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the message disclosed in Sahin to incorporate notifying that the online mode is restricted for a geographic area, as taught in Okamoto, “in order to improve content delivery performance to users that are more proximally located” (Okamoto [0011]).

Regarding claim 20, Sahin in combination with Goldman and Okamoto teaches the non-transitory computer-readable medium of claim 19, wherein Goldman further teaches:
the notification comprises a selectable option to request notice when the online mode is available for the geographic area.
Goldman [0005] discloses “The operations include determining that the autonomous vehicle is to go online with the service entity within the geographic area based at least in part on the data associated with the autonomous vehicle and the data associated with the geographic area. The operations include communicating data indicative of an activation assignment associated with the autonomous vehicle.”
Goldman [0100] discloses “In some implementations, the operations computing system 300 can select a geographic area for an autonomous vehicle based on whether (or not) autonomous vehicles can operate in the area.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the message disclosed in Sahin to incorporate a selectable option to request notice that an online mode is available for a geographic area, as taught by Goldman, “in order to reduce the potential for such resource waste” (Goldman [0019]).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Application Publication No. 2020/0410624. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of U.S. Patent Application Publication No. 2020/0410624 recite similar limitations and fully encompass the limitations recited by the current application.

	As outlined below, claims 1 and 15 are rejected on the ground of non-statutory double patenting.
Current Application
(U.S. Patent Application Publication No. 20200410865)
U.S. Patent Application Publication No. 20200410624
Claim 1: A computer-implemented method comprising:

determining, for a geographic area, a provider efficiency parameter associated with a dynamic transportation matching system;

receiving, from transportation provider devices within the geographic area, a request to switch from an offline mode to an online mode for the dynamic transportation matching system; and

based on the provider efficiency parameter associated with the geographic area, preventing one or more of the transportation provider devices from switching to the online mode within the geographic area.
Claim 1: A computer-implemented method comprising:

determining, for a first geographic area, a provider efficiency parameter associated with a dynamic transportation matching system;

receiving, from a transportation provider device within the first geographic area, a request to switch from an offline mode to an online mode for the dynamic transportation matching system;

based on the provider efficiency parameter associated with the first geographic area, preventing the transportation provider device from switching to the online mode within the first geographic area; and

providing, for display by the transportation provider device, a map interface indicating a second geographic area different from the first geographic area, where the transportation provider device can switch from the offline mode to the online mode.
Claim 15: A non-transitory computer-readable medium comprising instructions that, when executed by at least one processor, cause a computing system to:

determine, for a geographic area, a provider efficiency parameter associated with a dynamic transportation matching system;

receive, from transportation provider devices within the geographic area, a request to switch from an offline mode to an online mode for the dynamic transportation matching system; and 

based on the provider efficiency parameter associated with the geographic area, prevent one or more of the transportation provider devices from switching to the online mode within the geographic area.
Claim 1: A computer-implemented method comprising:

determining, for a first geographic area, a provider efficiency parameter associated with a dynamic transportation matching system;

receiving, from a transportation provider device within the first geographic area, a request to switch from an offline mode to an online mode for the dynamic transportation matching system;

based on the provider efficiency parameter associated with the first geographic area, preventing the transportation provider device from switching to the online mode within the first geographic area; and

providing, for display by the transportation provider device, a map interface indicating a second geographic area different from the first geographic area, where the transportation provider device can switch from the offline mode to the online mode.


Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Application Publication No. 2020/0410624in view of Sahin et al. (U.S. Patent Application Publication No. 2020/0393256).
Current Application
(U.S. Patent Application Publication No. 20200410865)
U.S. Patent Application Publication No. 20200410624
Sahin et al. (U.S. Patent Application Publication No. 2020/0393256).
Claim 8: A dynamic transportation matching system comprising:

one or more memory devices; and

one or more computing devices configured to: determine, for a geographic area, a provider efficiency parameter associated with a dynamic transportation matching system;

receive, from transportation provider devices within the geographic area, a request to switch from an offline mode to an online mode for the dynamic transportation matching system; and 

based on the provider efficiency parameter associated with the geographic area, prevent one or more of the transportation provider devices from switching to the online mode within the geographic area.
Claim 1: A computer-implemented method comprising:

determining, for a first geographic area, a provider efficiency parameter associated with a dynamic transportation matching system;

receiving, from a transportation provider device within the first geographic area, a request to switch from an offline mode to an online mode for the dynamic transportation matching system;

based on the provider efficiency parameter associated with the first geographic area, preventing the transportation provider device from switching to the online mode within the first geographic area; and

providing, for display by the transportation provider device, a map interface indicating a second geographic area different from the first geographic area, where the transportation provider device can switch from the offline mode to the online mode.
Sahin [0023] discloses “Memory, processing, and network resources may all be used in connection with the establishment, use, or performance of any example described herein.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Coan et al. (U.S. Patent Application Publication No. 2018/0300660) discloses techniques for dynamically allowing transportation providers to claim scheduled rides, wherein the ride requests may matched based on the location and time of the request. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326. The examiner can normally be reached Monday to Friday, 8:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.T.S./Patent Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662